Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1 – 5 and 7 – 10 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Ngo et al (US 20050251579), hereafter Ngo and Nicodemus et al (US 20070143851), hereafter Nico have been fully considered and are persuasive. Claim 6 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 5 and 7 – 10 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Douglas Hanscom (attorney) for filed amended claims on 06-21-2021:
1.  (Currently amended) An in-vehicle apparatus connected to a server via a network and mounted on a vehicle, comprising: the in-vehicle apparatus including: a processor and a memory storing instructions that when executed configure the processor to: 

accumulate in a log storage at least a part of the log;
store in the log storage log priority information indicating a priority of the log to be accumulated in the log storage;
determine whether the collected log is to be accumulated or not to be accumulated in the log storage based on the log priority information;
transmit a log accumulated in the log storage to the server; and
update a log priority table with the log priority information, which is stored in the log storage and used for determining whether the collected log is to be accumulated or not to be accumulated in the log storage, based on an update command received from the server; and 
the server including:
a server processor configured to analyze a log received from the in-vehicle apparatus at least by determining a difference between a received packet amount per time unit of the in-vehicle apparatus present at a particular location with a received packet amount in another location and comparing the difference to a threshold value;
detect a possibility of attack on the in-vehicle apparatus, at least in response to the comparison exceeding the threshold value; and  
transmit the update command to the in-vehicle apparatus to update the log priority information stored in the log priority information storage, when the possibility of attack is detected and initiate an emergency stop service request.
2.  (Previously presented) The in-vehicle apparatus connected to the server via the network according to claim 1, further comprising: a log information storage storing log information 
3.  (Previously presented) The in-vehicle apparatus connected to a server via a network according to claim 2, wherein the processor is further configured to execute a log acquisition program incorporating the log information, and update the log information by rewriting the log acquisition program.
4.  (Previously presented) The in-vehicle apparatus connected to the server via the network according to claim 1, further comprising: the processor being further configured to control a service to be provided to a passenger of the vehicle, wherein the service is stopped based on an instruction from the server.
5.  (Previously presented) The in-vehicle apparatus connected to the server via the network according to claim 1, wherein the log priority information includes a condition regarding at least one of a valid time or a valid area, and the processor is further configured to regard the log priority information to be valid and determine a log to be accumulated in the log storage when at least one of a time or a position of the in-vehicle apparatus matches the condition in the log priority information when the log has been collected.
6.  (Canceled).
7.  (Previously presented) A log collection system comprising the in-vehicle apparatus connected to the server via the network according to claim 1, wherein the in-vehicle apparatus further comprises a log information storage storing log information indicating a content of the log to be collected, and wherein the server processor is further configured to update the log information stored in the log information storage.

9.  (Previously presented) A log collection system comprising the in-vehicle apparatus connected to the server via the network according to claim 1, wherein the processor is further configured to control a service to be provided to a passenger of the vehicle; and the server processor is further configured to output a stop command of the service to the in-vehicle apparatus when the attack is detected.
10.  (Previously presented) A log collection system comprising the in-vehicle apparatus connected to the server via the network according to claim 1, wherein the log priority information includes a condition regarding at least one of a valid time or a valid area; and the server processor is further configured to determine at least one of the valid time or the valid area in the updated log priority information based on at least one of a time or a position where the in-vehicle apparatus has collected a log in which a possibility of the attack is detected.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Ngo teaches [0040-41] logs of data are acquired by data logger and [0010] the acquired data is stored in a device log. [0038] Prioritized  

Further, a second prior art of record Nico teaches [0614-615] the policy management system user interface allows to effectively summarize on a sliding scale, e.g. 1-5, High/Medium/Low, 1-100, etc. the desired security posture, or conversely their security posture noncompliance tolerance. A set of data tables in the policy management database maps each setting on this sliding scale to the enablement and/or disablement of specific policies and policy actions, as well as specific compliance thresholds or scores, [0626] a combination of industry risk assessment and vendor risk assessment information are used to prioritize vulnerabilities and patches to focus on [0630] based on received updates (patches) from remote policy database(s).

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: an in-vehicle log is collected, stored and analyzed with the received data from the vehicle and the data is based on the time and location of the vehicle. Further, whether the log of data with priority is to be accumulated or not in the log priority table is decided based on an update command. A 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. Claim(s) 6 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.N./Examiner, Art Unit 2438                                                                                                                                                                                                        
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438